DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-6, 8-9, 13-14, and 16 are allowed. The prior art recites systems and methods for documenting clinical trials using machine learning techniques.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art references of Alsanousi, Beim, Badgett, and Liu teach systems and methods for personalized biomedical information research analytics and knowledge discovery, processing electronic medical and genetic information using machine learning and other advanced analytics techniques, clinical knowledge, and semantic forward search indexing of publication corpus. 
Applicant’s invention distinguishes itself from the prior art due to the claimed invention of the independent claims, because they recite the following limitations not taught or suggested by the prior art: determine whether a given publication of the one or more publications related to the clinical trial entry is primary publication or a secondary publication for the documented clinical trial based on the identified associations, wherein the primary publication comprises information that is exclusively related to the clinical trial entry and the secondary publication comprises information that is not exclusively related the clinical trial entry . “Exclusively” is given a plain meaning interpretation stating that information in the primary publication is unique or exclusionary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.P./Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686